DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “control device” in claims 1 and 2 which has been interpreted to include a communication unit, an operation input unit, a storage unit, and a control unit according to paragraph 0019 or a programmable logic controller or a workstation according to paragraph 0024 or the equivalent thereof.
The “inflow adjusting unit” in claims 1, 7, and 8 which has been interpreted to be an inlet guide vane according to paragraph 0021 of the specification or the equivalent thereof. 
The “command calculating unit” in claim 1 which has been interpreted to be anything that is capable of calculating a command for the inflow adjusting unit or the valve based on paragraph 0008 of the specification. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 2 recites the limitation "the inlet guide vane" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the inlet side” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the compressor” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “an inlet guide vane” in line 6. It is unclear whether this inlet guide vane is meant to be the same as the instances previously recited in the claim or a new inlet guide vane. This renders the claim indefinite. 
Claim 2 recites the limitation “an inlet side” and a compressor” in lines 7-8. It is unclear whether these limitations are meant to be the same as the ones cited previously in the claim or are a new inlet side and compressor. This renders the claim indefinite. 
Claims 3-6 and 9-12 are rejected for depending on a rejected base claim. 

Allowable Subject Matter
Claims 1, 7 and 8 are allowed.
Claims 2-6 and 9-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

Takeshita discloses a control device configured to control an inflow adjusting unit that quantitatively adjusts an inflow of a gas into a compressor and to control a valve provided in a second flow passage branching from a first flow passage from the compressor to a compressed gas supply destination, the device comprising: a command calculating unit that is configured to calculate a command value for at least any one of the inflow adjusting unit and the valve on the basis of a load command value. 
Takeda teaches a correction value calculating unit that is configured to calculate a correction value with respect to a command value for at least any one of the inflow adjusting unit and the valve. 
The closest prior art fails to suggest or disclose alone or in combination that the correction value is calculated on the basis of a difference between a reference value of a state quantity limit value of the inflow adjusting unit and a current set value of the state quantity limit value and the basis of a load command value indicates an amount of compressed gas required for the compressed gas supply destination. 

Regarding claim 2: Closest prior art: Takeda et al. (US 7,472,541) 
Takeda discloses a control device comprising a correction value calculating unit that is configured to calculate a correction value with respect to an opening degree command value on the basis of a difference between a reference value and a current set value.


Regarding claim 7: Closest prior art: Takeshita (US 7,556,473) and Takeda et al. (US 7,472,541)
Takeshita discloses a control method of controlling an inflow adjusting unit that quantitatively adjusts an inflow of a gas into a compressor and controlling a valve provided in a second flow passage branching from a first flow passage from the compressor to a compressed gas supply destination, the method comprising: a command calculating step of calculating a command value for at least any one of the inflow adjusting unit and the valve.
Takeda teaches a correction value calculating step of calculating a correction value with respect to a command value for at least any one of the inflow adjusting unit and the valve. 
The closest prior art fails to suggest or disclose alone or in combination that the correction value is calculated on the basis of a difference between a reference value of a state quantity limit value of the inflow adjusting unit and a current set value of the state quantity limit value and the basis of a load command value indicating an amount of compressed gas required for the compressed gas supply destination. 

Regarding claim 8: Closest prior art: Takeshita (US 7,556,473) and Takeda et al. (US 7,472,541)
Takeshita discloses a non-transitory computer-readable recording medium storing a program for causing a computer configured to control an inflow adjusting unit that quantitatively adjusts an inflow of a gas into a compressor and to control a valve provided in a second flow passage branching from a first flow passage from the compressor to a compressed gas supply destination to execute: a command calculating step of calculating a command value for at least any one of the inflow adjusting unit and the valve on.
Takeda teaches a correction value calculating step of calculating a correction value with respect to a command value for at least any one of the inflow adjusting unit and the valve. 
The closest prior art fails to disclose or suggest in combination or along that the correction value was calculated on the basis of a difference between a reference value of a state quantity limit value of the inflow adjusting unit and a current set value of the state quantity limit value and the basis of a load command value indicating an amount of compressed gas required for the compressed gas supply destination. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nakagawa et al. (US 10,584,645) discloses a compressor controller which includes a feedback control where a gas pressure is monitored and based on the gas pressure a feedback control signal is generated to try and achieve the desired pressure (by adjusting the inlet guide vane opening or recycle valve opening).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Danielle M. Christensen/Examiner, Art Unit 3745